Opinion issued November 18, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00568-CV
                             ———————————
               BMLA, INC. D/B/A MURPHY’S DELI, Appellant
                                          V.
                           KEZIAH JORDAN, Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-17893


                                   OPINION

      Plaintiff Keziah Jordan sustained serious injuries when she collapsed onto a

hard countertop in a doctor’s office after experiencing severe gastric distress. Jordan

sued Defendant BMLA, Inc. doing business as Murphy’s Deli (“Murphy’s Deli”) on
the theory that a kolache—sold by Murphy’s Deli on medical center grounds and

consumed by Jordan less than an hour before she became ill—caused her injury. A

jury found that Murphy’s Deli breached the implied warranty of fitness for a

particular purpose and awarded Jordan a total of $400,000 in damages. The trial

court entered judgment on the jury verdict.

      On appeal, Murphy’s Deli contends that (1) Jordan did not present legally or

factually sufficient expert medical testimony that her illness was caused by

consuming the kolache purchased from Murphy’s Deli; and (2) Jordan did not

present evidence that she had notified Murphy’s Deli that a breach of warranty had

occurred, as required to recover for breach of an implied warranty of fitness for a

particular purpose. We agree with Murphy’s Deli that the evidence was legally

insufficient to sustain the verdict, and we reverse and remand for a new trial.

                                    Background

      On Monday, February 16, 2015, Keziah Jordan had a morning appointment

scheduled with her cardiologist in the Texas Medical Center in Houston. Because of

the tests that were to be performed, her cardiologist required her to fast from

midnight until the time of her appointment. Prior to fasting, Jordan and her husband

ate dinner on Saturday night and breakfast on Sunday morning. Neither of them

became sick after eating these meals. On Sunday night, Jordan prepared baked ziti

for dinner. Jordan, her husband, and her son all ate the same meal for dinner, and


                                          2
none of them became sick that evening. The baked ziti was the last meal Jordan had

before her cardiologist appointment on Monday morning.

       Jordan completed her tests and lab work around 9:00 or 9:30 a.m., but her

cardiologist was not yet present. Her doctor’s receptionist told her that it was alright

if she got something to eat, so Jordan went to Murphy’s Deli located on the first floor

of the building. Jordan ordered a sausage and cheese kolache and a kiwi strawberry

Snapple to drink. The kolache was in a glass display case. Jordan took the kolache

and the Snapple back upstairs to her doctor’s office to eat in the waiting room. Jordan

testified that the kolache “tasted a little off,” but she ate all of it.

       Less than an hour later, Jordan had “really bad stomach cramps” and started

to feel nauseated. She had at least three or four episodes of diarrhea, and her stomach

“was continually hurting.” She checked with the receptionist several times to see if

her cardiologist had arrived. The last time she checked with the receptionist, Jordan

fainted. As she fell, her face hit the receptionist’s desk, which was a granite or stone

countertop. Jordan was taken to the emergency room. Jordan had several broken

teeth and a broken jaw, requiring multiple dental procedures and surgeries to address

her injuries. At the time of trial, she still experienced headaches and neck pain related

to her injuries.

       Dr. Syed Hasan, an internal medicine physician, testified as Jordan’s

causation witness. He examined Jordan after she was taken to the emergency room.


                                              3
According to Dr. Hasan, Jordan presented with complaints including diarrhea,

fainting, and an injured lip and teeth. Dr. Hasan estimated that the cause of Jordan’s

diarrhea—which caused Jordan to become dehydrated, triggering the fainting

episode—was viral gastroenteritis.

      Dr. Hasan did not conduct any testing to determine that Jordan had

gastroenteritis but instead based his diagnosis on Jordan’s presenting symptoms. Dr.

Hasan based his diagnosis on the fact that Jordan did not have a fever; her white

blood cell count was mildly elevated; and she had symptoms that included diarrhea,

abdominal cramps, and nausea. He agreed that food is the “typical source of

gastroenteritis.” He did not make a specific determination that his diagnosis of

gastroenteritis “came about as a result of Ms. Jordan consuming food.” He did note

in his records that Jordan told him, “I ate a dubious-tasting kolache.”

      When asked about the length of time it takes a person to contract viral

gastroenteritis due to food consumption, Dr. Hasan stated, “It can be anywhere

from—if it appears toxic, it can be within an hour to six hours or it can be as long as

12, 14, 48 hours for incubation.” Dr. Hasan testified that he could not make an

“absolute determination” of what caused Jordan’s symptoms, which is why he wrote

“likely viral gastroenteritis” in Jordan’s medical records. Dr. Hasan testified that

bacterial gastroenteritis—such as that caused by E. coli, salmonella, or shigella—

also occurs, but viral gastroenteritis—such as that caused by norovirus or rotavirus—


                                          4
is far more common. He testified that patients with bacterial gastroenteritis typically

have a fever or bloody diarrhea, but Jordan did not have either of these symptoms.

Dr. Hasan testified that, to a reasonable degree of medical probability, Jordan’s

fainting, nausea, and diarrhea were caused by gastroenteritis and not her underlying

heart condition.

      Nisha Virani testified as the corporate representative of BMLA,1 which owned

this particular Murphy’s Deli franchise. Virani was in charge of food processes and

safety and was present at this location “most of the time,” but she was not present

on the morning Jordan purchased the kolache. She testified that BMLA had never

received any complaints concerning the food. Virani testified concerning the routine

that Murphy’s Deli employees followed when handling food, which involved

washing hands and wearing gloves every time food was handled.

      Virani also testified that Murphy’s Deli receives kolaches that have been

prepared by a third party, and she described how Murphy’s Deli handles the kolaches

that it receives. Upon receiving the kolaches, employees store them in a freezer with

a notation of the date of receipt and the expiration date. The night before a kolache

is to be set out for sale, an employee removes the kolache from the freezer, wraps it

in saran wrap, and places it in a refrigerator. The next day, the kolache is placed in



1
      Virani and her husband own BMLA. BMLA sold this particular Murphy’s Deli
      franchise after Jordan’s injury and before BMLA was served with Jordan’s lawsuit.
                                          5
a temperature-controlled unit for sale. If a customer purchases a kolache, an

employee microwaves the kolache for approximately thirty seconds and either places

it on a plate or wraps it up in a to-go bag. If a kolache is not sold, an employee puts

it back in the refrigerator in preparation for sale the next day, except on Fridays,

when all unsold items are discarded. Virani testified that the store’s freezers and

refrigerators are inspected by the City of Houston every six months and by Murphy’s

Deli every month. She stated that there were no issues with the freezers and

refrigerators around the time of this incident.

      Murphy’s Deli also presented deposition testimony from Richard Stier, a food

scientist specializing in food safety, sanitation, and food processing. He reviewed

the depositions of Virani, Jordan, and the owner of the distribution company that

provided the kolache to Murphy’s Deli, as well as Jordan’s medical records. Based

on Virani’s deposition testimony, Stier testified that Murphy’s Deli received the

kolaches frozen, kept them in the freezer until the night before they were placed out

for sale when they would be moved to a refrigerator, and were then moved to a

refrigerated display cabinet on the day of sale. Again based on Virani’s deposition

testimony, Stier testified that kolaches were handled at all times by employees

wearing gloves “so there is no human contact directly with the kolache from receipt,

you know, to service with the customer.” Stier testified that, for contamination to

occur, “there would have to be a break in the cold chain at some point in time,” but


                                           6
he had seen no evidence of a break in the cold chain, “no evidence of temperature

abuse of the product,” and no evidence of mishandling resulting in cross-

contamination. He did not see any “evidence to support that this product, this

particular kolache, could have become tainted.”

      Stier testified that he is not a doctor, and he did not dispute Dr. Hasan’s

diagnosis. He agreed that gastroenteritis “is a common symptom of most foodborne

illnesses,” that viral gastroenteritis “is a form of food poisoning,” and that a kolache

that causes food poisoning is a “defective” kolache. He testified, however, that based

on Dr. Hasan’s diagnosis of viral gastroenteritis, “there is no way that the kolache

could have caused the illness.” He also agreed that it would be important to know

what Jordan had eaten “10, 12, 24, 36 hours before she had this incident, or who she

was exposed to.” He stated that it would also be important to know whether people

who ate the same food that she did the previous day were affected by food poisoning.

He agreed that it was “pretty important” that Jordan’s family members ate the same

food she did on Sunday night but none of them had food poisoning. He testified,

however, that that does “[n]ot necessarily” rule out the Sunday night dinner as the

cause of her food poisoning because “[p]eople have different sensitivities to different

things.”

      Stier also testified that a staphylococcus aureus infection could develop in as

short as thirty minutes. He agreed that experiencing gastroenteritis symptoms within


                                           7
thirty minutes after consuming contaminated food was consistent with exposure to

staph. He testified that staph, if present, can develop in food kept at 70 degrees and

above for three hours or kept at 50 degrees and above for ten hours. He stated that,

according to Virani’s deposition, the night before the kolaches are sold, they are kept

in a refrigerator set between 36 and 38 degrees. He also testified that “having a

dubious flavor does not necessarily mean staph aureus was growing in that.”

      The sole theory of liability presented in the jury charge was whether Murphy’s

Deli, in selling the kolache to Jordan, breached the implied warranty of fitness for a

particular purpose.2 The jury found that Murphy’s Deli was engaged in the business

of selling kolaches; Murphy’s Deli breached the implied warranty of fitness for a

particular purpose; and Jordan’s injury was proximately caused by the defective

condition of the kolache served to her. The jury awarded Jordan $150,000 for past

physical pain and suffering; $50,000 for future physical pain and suffering; $50,000

for past mental anguish; $25,000 for past physical impairment; $25,000 for future

physical impairment; $90,000 for past physical disfigurement; and $10,000 for




2
      This claim was not pleaded. Jordan pleaded both strict liability and breach of the
      implied warranty of merchantability. At the charge conference, Jordan argued that
      submitting the case under the implied warranty of fitness for particular purpose was
      “well within the pleadings” and “[t]he evidence fits it.” The trial court agreed to
      submit the case under that theory. Murphy’s Deli argued at trial that there was “no
      evidence that the product sold breached any type of implied warranty,” but
      Murphy’s Deli has not appealed on this basis.
                                           8
future physical disfigurement. Neither party requested a jury submission on whether

Jordan provided reasonable notice of her injury to Murphy’s Deli.

      The trial court entered judgment on the jury verdict.3 Murphy’s Deli moved

for a new trial and asserted several grounds. Murphy’s Deli argued that the jury’s

liability finding was against the great weight and preponderance of the evidence,

stating that there was no credible evidence that the kolache was tainted or that

Murphy’s Deli was responsible for any problems with the kolache. Murphy’s Deli

also argued that Jordan failed to plead and prove an essential element of her winning

claim: that she notified Murphy’s Deli of the breach of warranty of fitness for a

particular purpose within a reasonable time period. This motion was overruled by

operation of law, and Jordan appealed.

                          Evidentiary Sufficiency of Causation

      In its first issue, Murphy’s Deli contends that the trial court erred by entering

judgment on the jury verdict because Jordan did not present legally or factually

sufficient evidence that consuming the kolache caused her injuries. We agree that

there was legally insufficient evidence of causation and reverse the judgment.




3
      BMLA was entitled to $3,000 in credits and offsets due to co-defendants that had
      settled with Jordan. The trial court also awarded pre- and post-judgment interest and
      costs to Jordan.
                                            9
A.    Standard of Review and Governing Law

      When reviewing the legal sufficiency of the evidence supporting a jury

verdict, we determine whether the evidence at trial would enable reasonable and fair-

minded jurors to reach the verdict under review. Berkel & Co. Contractors, Inc. v.

Lee, 612 S.W.3d 280, 284 (Tex. 2020). We must credit favorable evidence if

reasonable jurors could and disregard contrary evidence unless reasonable jurors

could not. Graham Cent. Station, Inc. v. Peña, 442 S.W.3d 261, 263 (Tex. 2014)

(per curiam); City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

      We consider the evidence in the light most favorable to the verdict and indulge

every reasonable inference in favor of the verdict. Gunn v. McCoy, 554 S.W.3d 645,

658 (Tex. 2018) (quoting Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex. 2017)).

We will sustain a legal sufficiency challenge if (1) there is a complete absence of

evidence of a vital fact; (2) the court is barred by rules of law or evidence from

giving weight to the only evidence offered to prove a vital fact; (3) the evidence

offered to prove a vital fact is no more than a mere scintilla; or (4) the evidence

conclusively establishes the opposite of the vital fact. City of Keller, 168 S.W.3d at

810. “Evidence does not exceed a scintilla if it is ‘so weak as to do no more than

create a mere surmise or suspicion’ that the fact exists.” Akin, Gump, Strauss, Hauer

& Feld, L.L.P. v. Nat’l Dev. & Research Corp., 299 S.W.3d 106, 115 (Tex. 2009)

(quoting Kroger Tex. Ltd P’ship v. Suberu, 216 S.W.3d 788, 793 (Tex. 2006)).


                                         10
      To establish causation in a personal injury case, the plaintiff must prove that

the defendant’s conduct caused an event, and this event caused the plaintiff to suffer

compensable injuries. JLG Trucking, LLC v. Garza, 466 S.W.3d 157, 162 (Tex.

2015) (quoting Burroughs Wellcome Co. v. Crye, 907 S.W.2d 497, 499 (Tex. 1995)).

“[E]xpert testimony is necessary to establish causation as to medical conditions

outside the common knowledge and experience of jurors.” Id. (quoting Guevara v.

Ferrer, 247 S.W.3d 662, 665 (Tex. 2007)).

      “[I]f evidence presents ‘other plausible causes of the injury or condition that

could be negated, the [proponent of the testimony] must offer evidence excluding

those causes with reasonable certainty.’” Id. (quoting Transcontinental Ins. Co. v.

Crump, 330 S.W.3d 211, 218 (Tex. 2010)). To constitute evidence of causation, an

expert opinion, whether that opinion is expressed in testimony or in a medical record,

“must rest in reasonable medical probability.” Burroughs Wellcome, 907 S.W.2d at

500. “Reasonable probability is determined by the substance and context of the

opinion, and does not turn on semantics or on the use of a particular term or phrase.”

Id.

B.    Preservation

      In its motion for new trial, Murphy’s Deli raised several issues, including the

following: “The jury finding of liability against the defendant is against the great

weight and preponderance of the evidence. There is no credible evidence the kolache


                                         11
sold to plaintiff was tainted or that defendant was responsible for any problems

related to the product.” Murphy’s Deli stated, “There is no credible evidence the

food product in question was tainted while in the possession of the Defendant.”

Murphy’s Deli pointed to testimony from Jordan that she became ill within an hour

of consuming the kolache and testimony from Dr. Hasan concerning the incubation

period of viral gastroenteritis. It argued, “The record does not contain any competent

evidence that the incubation period is less than one hour.”

      No party has argued that Murphy’s Deli failed to preserve its legal sufficiency

challenge on appeal to this Court. Nevertheless, the dissent would find that Murphy’s

Deli’s allegation of “no credible evidence” in its motion for new trial is linguistically

incapable of raising a legal sufficiency challenge and therefore Murphy’s Deli did

not preserve its legal sufficiency complaint for appellate review. See, e.g., T.O.

Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 220 (Tex. 1992) (stating ways

in which party may preserve legal sufficiency challenge following civil jury trial).

The dissent reasons that evidentiary credibility is always a question for the jury,

never a threshold test for the court.

      We disagree. Although the jury is the ultimate arbiter of lay witness

credibility, the Texas Supreme Court has adopted “gate keeping standards” for

expert testimony. See City of Keller, 168 S.W.3d at 812–13. The Texas Supreme

Court has held that “conclusory” expert testimony is “incompetent evidence” that is


                                           12
legally insufficient to support a judgment. Coastal Transp. Co. v. Crown Cent.

Petroleum Corp., 136 S.W.3d 227, 232 (Tex. 2004); Cas. Underwriters v. Rhone,

132 S.W.2d 97, 99 (Tex. 1939) (holding that witness’s statements were “but bare

conclusions and therefore incompetent”); see also Wadewitz v. Montgomery, 951

S.W.2d 464, 466 (Tex. 1997) (stating, in appeal of order denying summary

judgment, that expert witness’s conclusory statement will not “raise a fact issue to

defeat summary judgment”). “A statement of an expert witness that has no facts to

support the expert’s conclusions is insufficient to create a question of

fact . . . because it is not credible . . . .” Shelton v. Sargent, 144 S.W.3d 113, 125–26

(Tex. App.—Fort Worth 2004, pet. denied) (emphasis added). Simply put, in the

realm of expert witnesses, testimony that is not credible is legally insufficient to

support a judgment.

      The dissent argues that the term “no evidence” connotes legal insufficiency

whereas the term “no credible evidence” connotes factual insufficiency. Texas

Supreme Court caselaw forecloses this argument. In Jelinek v. Casas, the Texas

Supreme Court confirmed that when sufficiency turns on expert testimony, legal

insufficiency results when there is “no credible evidence.” 328 S.W.3d 526 (Tex.

2010). The court in Jelinek held that the evidence was legally insufficient to support

the jury’s finding that the hospital’s negligence caused the cancer patient’s

additional pain and suffering. Id. at 535–38. Specifically, the court faulted the


                                           13
plaintiff’s medical expert for failing to explain why a negligence-induced infection

was a more medically probable cause than other potential causes of the patient’s

additional pain and suffering. Id. at 536–37. In so holding, the court reiterated the

necessity of “credible evidence” to survive a no-evidence challenge:

      Courts should not usurp the jury’s role as fact finder, nor should they
      question the jury’s right to believe one witness over another. But when
      reviewing a verdict for sufficiency of the evidence, courts need not—
      indeed, must not—defer to the jury’s findings when those findings are
      not supported by credible evidence. When the evidence compels the
      jury to guess if a vital fact exists, a reviewing court does not undermine
      the jury’s role by sustaining a no-evidence challenge.

Id. at 538 (emphasis added).

      Jelinek’s reasoning is straightforward: when the testimonial evidence supplied

by the expert is not credible, then the court must grant a “no-evidence” challenge.

See id.; see also Holt Atherton Indus., Inc. v. Heine, 797 S.W.2d 250, 252 (Tex.

App.—Corpus Christi–Edinburg 1990) (“By its third point of error, Holt contends

that there was no credible evidence to support the trial court’s award of $120,000.00

for lost income resulting from the loss of use of the bulldozer. . . . By asserting a ‘no

evidence’ point, Holt is challenging the legal sufficiency of the evidence . . . .”),

aff’d in part, rev’d in part on other grounds, 835 S.W.2d 80 (Tex. 1992). Murphy’s

Deli did not waive its legal sufficiency appellate issue.

      Finding no waiver of Murphy’s Deli’s legal sufficiency challenge, we proceed

to the merits.


                                           14
C.    Sufficiency of the Causation Evidence

      To recover against Murphy’s Deli, Jordan was required to prove that

Murphy’s Deli breached the implied warranty of fitness for a particular purpose and

that her injury was proximately caused by this breach. The test for cause in fact is

whether the illness would not have occurred if Jordan had not eaten the kolache. See

Smith v. Landry’s Crab Shack, Inc., 183 S.W.3d 512, 514 (Tex. App.—Houston

[14th Dist.] 2006, no pet.); see also Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727

(Tex. 2003) (“The test for cause in fact, or ‘but for causation,’ is whether the act or

omission was a substantial factor in causing the injury ‘without which the harm

would not have occurred.’”) (quoting Doe v. Boys Clubs of Greater Dallas, Inc., 907

S.W.2d 472, 477 (Tex. 1995)). As explained below, we agree with Murphy’s Deli

that there was legally insufficient evidence that the kolache caused Jordan’s illness

and ultimate injuries.

      1.     Analysis

      A finding of cause in fact may be based on circumstantial evidence, but it

cannot be supported by mere conjecture, guess, or speculation. Smith, 183 S.W.3d

at 514. Similarly, a fact may not be inferred from circumstantial evidence that could

support multiple inferences if none are more probable than the others. Lozano v.

Lozano, 52 S.W.3d 141, 148 (Tex. 2001). The jury may not infer an ultimate fact

from “meager circumstantial evidence which could give rise to any number of


                                          15
inferences, none more probable than another.” Hammerly Oaks, Inc. v. Edwards,

958 S.W.2d 387, 392 (Tex. 1997) (quoting Blount v. Bordens, Inc., 910 S.W.2d 931,

933 (Tex. 1995)).

       We note at the outset that neither party has presented this Court with any case

in which an alleged food poisoning case was tried under the theory of breach of

warranty of fitness for a particular purpose. The law implies a warranty that goods

are fit for some particular purpose when the seller, at the time of the transaction, has

reason to know of the particular purpose for which the goods are required and that

the buyer is relying on the seller’s skill or judgment to select or furnish suitable

goods. TEX. BUS. & COM. CODE § 2.315. The particular purpose must be a particular

non-ordinary purpose. Miles v. Ford Motor Co., 922 S.W.2d 572, 587 (Tex. App.—

Texarkana 1996), rev’d in part on other grounds, 967 S.W.2d 377 (Tex. 1998); see

Chandler v. Gene Messer Ford, Inc., 81 S.W.3d 493, 503 (Tex. App.—Eastland

2002, pet. denied) (holding that purchasers could not recover against automobile

dealership and manufacturer for breach of implied warranty of fitness for particular

purpose where there was no evidence that they purchased vehicle for any purpose

other than for ordinary purpose of transportation, or that they purchased air bag as

part of vehicle for purpose other than ordinary purpose of providing restraint in event

of collision).




                                          16
      Here, it appears that the kolache was purchased for ordinary consumption

purposes, but Murphy’s Deli has not appealed on that basis. Assuming arguendo

that consumption could be a specific and non-ordinary purpose for a kolache, Jordan

has not provided legally sufficient evidence that she would not have fallen ill but for

consuming the kolache.

      It is undisputed that no testing was performed on the kolache that sickened

Jordan. Nor was there any testing performed on any other kolaches from Murphy’s

Deli near the time of Jordan’s illness. Murphy’s Deli received no customer

complaints regarding food poisoning near the time that Jordan purchased her

kolache, and Murphy’s Deli had not received any health code violations. And while

Jordan was treated at the hospital for her illness, Jordan did not undergo any testing

to determine what pathogen had caused her symptoms.

      Having no such proof, Jordan was required to prove medical causation

through the expert testimony of Dr. Hasan, her treating physician. The Texas

Supreme Court has held that “expert testimony is necessary to establish causation as

to medical conditions outside the common knowledge and experience of

[laypersons].” Guevara, 247 S.W.3d at 665. In the absence of expert medical

testimony, laypersons do not have the common knowledge and experience to

adequately evaluate the cause of Jordan’s gastroenteritis. Therefore, expert medical

testimony was necessary to establish causation.


                                          17
      Dr. Hasan therefore had to supply proof that consuming the kolache was—to

a reasonable medical probability—the cause of Jordan’s illness. He did not do so. At

best, Dr. Hasan testified that most gastroenteritis is caused by food, and the kolache

could have caused her illness. This was not enough. To constitute evidence of

medical causation, an expert opinion must rest on reasonable medical probability.

Burroughs Wellcome, 907 S.W.2d at 500. Reasonable probability is determined by

the substance and context of an expert opinion, rather than the use of any particular

words. Id. Where the substance of an expert’s testimony establishes only a mere

possibility, rather than a reasonable probability, of causation, it is no evidence of

causation. See Schaefer v. Tex. Empl’rs’ Ins. Ass’n, 612 S.W.2d 199, 204–05 (Tex.

1980).

      Dr. Hasan supplied no testimony that could bridge this analytical gap. It is

undisputed that Jordan consumed the kolache within an hour of falling ill at her

cardiologist’s office. Although Dr. Hasan agreed that it was “a possibility” that “she

had contracted gastroenteritis and experienced a rapid onset within an hour,” he did

not testify that this was a medical probability. According to Dr. Hasan, the latency

period for gastroenteritis can be as long as 72 hours. Dr. Hasan did not testify that

the kolache was more likely to have caused her illness than other foods that she

consumed within that time period. Indeed, he made no attempt to rule out other foods

that she had eaten within the incubation period.


                                         18
      Unable to rule out other food sources of her illness, Jordan implicates the

kolache on the ground that it tasted “off” or “dubious.” There is no expert testimony

that would permit the jury to find medical causation based on the kolache’s taste.

Although Dr. Hasan testified that a virus could be present on a food item and infect

a person who eats it, he did not testify that the presence of a virus would affect the

kolache’s taste.

      Jordan nevertheless points to the following testimony by Dr. Hasan as

substantiating the necessary connection between the kolache and Jordan’s illness:

      Q      Okay. Now, seeing as Ms. Jordan had not eaten anything prior
             [to] the kolache in eight hours and then she eats a reheated
             kolache and then in about an hour falls ill, is it possible that she
             had contracted gastroenteritis from exposure to the staph toxin?
      A      That’s possible.
      Q      If we’re able to rule out other sources of foodborne illness from
             other foods that she had eaten the previous day, do you think
             more likely than not the rapid onset of her symptoms following
             eating the kolache was caused by this particular type of pathogen
             in the kolache?
      A      I would agree with that.

      This testimony is irrelevant for two reasons. First, the exchange was a

hypothetical question about gastroenteritis caused by staphylococcus toxin. Dr.

Hasan testified that staphylococcus is a type of bacteria, not a virus. Dr. Hasan

diagnosed Jordan with viral gastroenteritis, not bacterial gastroenteritis. No

evidence was presented that Jordan had a staphylococcus infection, only speculation


                                          19
that this could be possible. Consequently, this line of questioning regarding the

staphylococcus pathogen does not create a legally sufficient basis for the jury’s

verdict. See Coastal Transp. Co., 136 S.W.3d at 232 (“Opinion testimony that is

conclusory or speculative is not relevant evidence, because it does not tend to make

the existence of a material fact ‘more probable or less probable.’”) (quoting TEX. R.

EVID. 401).

      Second, Dr. Hasan did not rule out any other food sources, much less every

other food source that Jordan consumed the previous day. No witness testified to

every meal that Jordan consumed during the entire incubation period. Jordan became

ill on Monday morning, but the record contains no evidence about what she ate

before dinner on Saturday or throughout the day on Friday.

      Alternatively, Jordan argues that it was enough for the jury to find that the

kolache contained a “pure toxin” that sickened her. Not so. Dr. Hasan diagnosed

Jordan as having viral gastroenteritis, not as having consumed a “pure toxin.”

Although Dr. Hasan suggested at one point that viral gastroenteritis could “appear

toxic,” he ultimately distinguished between gastroenteritis from ingesting “a

possible toxin or a virus or a potential bacteria.” Later, when questioned specifically

about what toxins could cause viral gastroenteritis, he only referred to bacterial

causes:

      Q       Okay. If staphylococcus is not viral, which we’ve established?


                                          20
      A      Correct.
      Q      All right. Then the staphylococcus can be—cannot be the cause
             of her viral gastroenteritis?
      A      Right.
      Q      Okay. Now, Doctor, what other toxins could you tell us would
             cause viral gastroenteritis?
      A      So you can have a—the most common one is a shiga toxin. So
             you can get that from shigella. Salmonella can also produce a
             toxin. E. coli can also produce a toxin. So these are toxins.

Significantly, Dr. Hasan testified unequivocally that “E. coli, salmonella, shigella,

things of that nature” cause bacterial gastroenteritis. These pathogens are not viruses.

Dr. Hasan never identified a single virus that would create a toxin.

      Unable to identify a single viral source of “toxins” in food, Dr. Hasan’s

suggestion that Jordan was sickened by a “toxin directly” is pure ipse dixit. “An

expert’s simple ipse dixit is insufficient to establish a matter; rather, the expert must

explain the basis of his statements to link his conclusions to the facts.” Earle v.

Ratliff, 998 S.W.2d 882, 890 (Tex. 1999). When the expert does not explain his

factual basis, the testimony is conclusory, and the judgment cannot stand. See City

of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009). The Texas Supreme

Court has made it clear that “a claim will not stand or fall on the mere ipse dixit of a

credentialed witness.” Id. (quoting Coastal Transp. Co., 136 S.W.3d at 232).

Nothing more exists here.




                                           21
      Our holding of legal insufficiency finds support in prior food-poisoning cases

from our Court and the Fourteenth Court of Appeals. In Farroux v. Denny’s

Restaurants, Inc., we affirmed a summary judgment in favor of Denny’s because

there was no evidence that the food consumed at Denny’s had caused the plaintiff’s

illness and hospitalization. 962 S.W.2d 108 (Tex. App.—Houston [1st Dist.] 1997,

no writ). We held that the plaintiffs’ medical records showed that his diagnosis was

“acute viral gastroenteritis and obesity,” and “[n]othing in the plaintiff’s medical

records indicates that plaintiff suffered from food poisoning after he ate at Denny’s.”

Id. at 109, 110–11. Furthermore, the plaintiff conceded in his deposition that his own

personal physician told him that there were too many possibilities to determine what

caused his illness.4 Id. at 109. Similarly, Dr. Hasan testified that the causes of viral

gastroenteritis are “numerous,” and he did not make a specific determination that the

kolache caused Jordan’s illness.

      The Fourteenth Court’s opinion in Smith v. Landry’s Crab Shack, Inc. is also

instructive. See 183 S.W.3d at 514. In that case, plaintiff Smith sued Landry’s for

strict liability, breach of warranties, DTPA violations, and negligence after she

allegedly suffered food poisoning as a result of eating at a Joe’s Crab Shack. Id. The




4
      The plaintiff later filed a sham affidavit to the contrary, which we rejected. See
      Farroux v. Denny’s Rests., Inc., 962 S.W.2d 108, 111 (Tex. App.—Houston [1st
      Dist.] 1997, no writ).
                                          22
trial court granted summary judgment for the defendant, and the Fourteenth Court

affirmed.

      The evidence in Smith was even stronger than the evidence presented here.

Smith testified that the food she ate at Joe’s Crab Shack “was the only food she had

consumed within the 20 hours preceding the onset of her illness,” and the meal she

had eaten prior to the restaurant “had also been eaten by her entire family without

incident.” Id. Whereas Dr. Hasan never testified to the “most common” onset period

for foodborne gastroenteritis, Smith’s medical expert testified that the “most

common” period for onset was 24 hours from consumption. Id. at 515.

      Smith’s medical expert did not stop there. He also testified that (1) none of

the circumstances of Smith’s illness or treatment was inconsistent with a diagnosis

of gastroenteritis; (2) gastroenteritis can be caused by bacteria in food; (3) many

foods can be a carrier for such bacteria; (4) different bacteria have different

incubation periods before a person begins to experience symptoms; (5) starting to

experience symptoms within five hours of a meal and getting sick enough to be

admitted to a hospital within about ten hours of a meal would, in reasonable medical

probability, be “consistent with” food-borne gastroenteritis; and (6) although it was

possible that Smith had gastroenteritis from some other source than food poisoning,

it was “more likely” that she had food poisoning considering “the clinical history

and the set up.” Id. at 514–15.


                                         23
      Even so, the Fourteenth Court found that this testimony was legally

insufficient to create a fact issue. Id. at 515. That was because the medical expert’s

“opinion that Smith’s gastroenteritis was caused by food rather than another source

was not stated as being in reasonable medical probability, but only as being more

likely, and because he provided no factual basis or explanation for why the clinical

history and set up showed this to be the case.” Id.

      The testimony here fares no better. Dr. Hasan did not testify that the kolache

was—in reasonable medical probability—the source of Jordan’s gastroenteritis. Nor

did he provide any clinical history or set up to support such a conclusion. And

although Dr. Hasan agreed to “give . . . the standard of reasonable medical

probability, more likely than not” at the outset of his testimony, these words are not

a cure-all. Reasonable probability is determined by the substance and context of an

expert opinion, rather than the use of any particular words. Burroughs Wellcome,

907 S.W.2d at 500. Dr. Hasan’s testimony regarding the kolache did not meet this

threshold. Furthermore, the Smith court noted that there was “no evidence that any

bacteria was actually found in Smith’s system that could have caused food

poisoning, let alone any evidence of its source.” 183 S.W.3d at 515 n.2. The same is

true here.




                                         24
      2.     Response to the Dissent

      The dissent cites multiple cases in support of its argument that the evidence

was legally sufficient. Many of those cases supply striking contrasts that reveal why

there is no legally competent testimony here. For example, in Wilson v. Circus

Circus Hotels, Inc., the Nevada Supreme Court found sufficient evidence where the

plaintiff’s medical expert gave an “80% chance” that the hotel’s food had caused the

child’s salmonella poisoning where the child had eaten exclusively at the hotel

during the 52 hours before the onset of symptoms. 710 P.2d 77, 78 (Nev. 1985) (per

curiam). There was also testimony that “[m]ost people become ill [from salmonella

poisoning] within 36 hours of ingestion.” Id. at 79. By contrast, Jordan ate only one

meal at Murphy’s Deli during the incubation period for gastroenteritis, and Dr.

Hasan never testified that most people become ill within an hour of ingestion.

      San Francisco v. Wendy’s International is equally revealing. There, the

plaintiff’s medical expert “eliminated various likely causes and concluded that the

most probable cause of Mr. San Francisco’s problem was a foodborne illness caused

by the allegedly undercooked Wendy’s hamburger.” San Francisco v. Wendy’s Int’l,

Inc., 656 S.E.2d 485, 497 (W. Va. 2007). When asked why he chose the undercooked

hamburger as the cause of plaintiff’s illness as opposed to other possibilities, the

expert explained that “[i]t’s the highest probability of a series of possibilities.” Id.




                                           25
      By contrast, Dr. Hasan did not purport to eliminate any other sources—food

or otherwise—as the cause of Jordan’s illness. This failure is particularly

problematic given Jordan’s purchase of the food on Medical Center grounds, where

Jordan could have encountered other germ sources. Nor did Dr. Hasan rank the

kolache against other possible sources of illness.

      The dissent’s other cases are distinguishable because they did not require

expert testimony on medical causation. Miller v. Atl. Bottling Corp., 191 S.E.2d 518,

519–20 (S.C. 1972);5 Patterson v. Kevon, LLC, 818 S.E.2d 575, 580–81 (Ga. 2018)

(reversing summary judgment in favor of defendant catering company even though

plaintiff did not present expert testimony on causation when defendant’s

circumstantial evidence failed to rebut plaintiff’s circumstantial evidence). That path

is foreclosed here. The Texas Supreme Court has reiterated that “expert testimony is

necessary to establish causation as to medical conditions outside the common

knowledge and experience” of laypersons. Guevara, 247 S.W.3d at 665; see JLG

Trucking, 466 S.W.3d at 162. Ordinary laypersons do not have the expertise to




5
      Miller is readily distinguishable. The plaintiff vomited repeatedly after discovering
      a “large mass of unidentified foreign substance” with a “vile” smell and taste in a
      Mountain Dew that she was consuming. Miller v. Atl. Bottling Corp., 191 S.E.2d
      518, 519 (S.C. 1972). The South Carolina Supreme Court held that “[n]either a
      chemical analysis nor expert testimony was necessary to establish that such a
      substance in a bottled drink was unwholesome and unfit for human consumption.”
      Id. Here, there was no evidence of a foreign mass inside the kolache that could
      dispense with a need for expert testimony.
                                           26
determine the cause of viral gastroenteritis. Expert testimony, therefore, was

necessary.

      Finally, the dissent cites a Texas case—Hebert v. Loveless—for the

proposition that expert testimony on medical causation should not be required in the

face of significant circumstantial evidence of food poisoning. See 474 S.W.2d 732,

738 (Tex. App.—Beaumont 1971, writ ref’d n.r.e.) (upholding food-poisoning

verdict against restaurant from legal and factual sufficiency challenges where at least

fifteen persons became ill after eating at same restaurant on same date). We need not

examine this question, as a food product’s mere “dubious” or “off” taste is not in the

same league as fifteen people falling ill on the same day with similar symptoms. But

even so, the Hebert case had expert testimony of the sort that is missing here: two

physicians testified that their patients were sickened by something that they ate or

drank at the restaurant. Id. at 735–76. Dr. Hasan drew no such conclusion.

      Ultimately, the dissent hangs its hat on two pieces of evidence: Dr. Hasan’s

testimony that gastroenteritis is more often than not caused by food, 6 and the

evidence that the kolache tasted “off.” This is not enough. To humanity’s chagrin,



6
      Dr. Hasan did not testify that viral gastroenteritis—as opposed to gastroenteritis
      from all sources—is more often than not caused by food. This distinction matters.
      A statement that is true with respect to a broad category is not necessarily true as to
      a subcategory. For example, it is accurate to say that birds, more often than not, are
      able to fly. Penguins are birds, but it would not be accurate to say that penguins,
      more often than not, are able to fly.
                                            27
gastroenteritis is a common ailment. Texas precedent demands more: competent

expert testimony on the medical probability of causation. Lacking such evidence, we

must reverse.

      3.     Remand for New Trial

      Despite the legal insufficiency of the evidence, we are compelled to remand

for new trial in lieu of entering a take-nothing judgment. If a party raises a legal

sufficiency challenge for the first time in context of a motion for new trial, then the

party will be entitled only to a remand for new trial, not a rendition of judgment.

Werner v. Colwell, 909 S.W.2d 866, 870 n.1 (Tex. 1995) (op. on reh’g) (remanding

after sustaining legal insufficiency point because complaint was preserved only by

motion for new trial); Horrocks v. Tex. Dep’t of Transp., 852 S.W.2d 498, 499 (Tex.

1993) (per curiam) (holding that where legal sufficiency challenge was preserved

only by motion for new trial, appellate court can only remand, not render judgment);

El-Khoury v. Kheir, 241 S.W.3d 82, 90 (Tex. App.—Houston [1st Dist.] 2007, pet.

denied) (holding that because appellant did not seek rendition of different judgment

in trial court on basis of no evidence to support element of damages, appellate court

could not “enlarge the relief preserved through the method that [appellant] chose”

and was required to remand for new trial).

      Here, Murphy’s Deli did not move for a directed verdict on the medical

proximate causation question at trial. Murphy’s Deli raised this issue for the first


                                          28
time in a motion for new trial. Consequently, we remand for a new trial and need not

address Murphy’s Deli’s factual sufficiency point. TEX. R. APP. P. 47.1.

      Notification of Breach of Warranty of Fitness for a Particular Purpose

      In its second issue, Murphy’s Deli argues that the judgment must be reversed

because Jordan failed to secure a jury finding that she had notified Murphy’s Deli of

the alleged breach of implied warranty of fitness for a particular purpose. Texas

Business and Commerce Code section 2.607(c)(1) requires the purchaser of goods,

within a reasonable time, to notify the seller of any breach of warranty or be barred

from any remedy under the theory of breach of warranty of fitness for a particular

purpose. See TEX. BUS. & COM. CODE § 2.607(c)(1) (“[T]he buyer must within a

reasonable time after he discovers or should have discovered any breach notify the

seller of breach or be barred from any remedy.”); U.S. Tire-Tech, Inc. v. Boeran,

B.V., 110 S.W.3d 194, 198 (Tex. App.—Houston [1st Dist.] 2003, pet. denied).

      It is undisputed that the jury did not make any finding on whether Jordan

provided Murphy’s Deli with notice of a breach of warranty of fitness for a particular

purpose. Neither party ever requested such a finding. Further, no party objected to

the omission of a question on whether Jordan notified Murphy’s Deli of a breach of

warranty for a particular purpose.

      In this procedural posture, Murphy’s Deli argues that the judgment cannot

stand because Jordan bore the burden of proof on the question of notice, and there is


                                         29
no evidence that she ever supplied Murphy’s Deli with notice of a breach of warranty

of fitness for a particular purpose. By contrast, Jordan argues alternatively that

(1) Murphy’s Deli waived this issue in the trial court; (2) Jordan was excused from

the requirement of providing notice; and (3) Jordan supplied the requisite notice by

filing suit against Murphy’s Deli.

      “When an element of a claim is omitted from the jury charge without objection

and no written findings are made by the trial court on that element then the omitted

element is deemed to have been found by the court in such manner as to support the

judgment.” Serv. Corp. Int’l v. Guerra, 348 S.W.3d 221, 228–29 (Tex. 2011) (citing

TEX. R. CIV. P. 279 and In re J.F.C., 96 S.W.3d 256, 262–63 (Tex. 2002)). Here

neither party objected to the charge on the basis that it omitted the element of notice

and the trial court did not make findings on that element, so there is a deemed finding

in support of the judgment. See id. at 229. “But just as with any other finding, there

must be evidence to support a deemed finding” in Jordan’s favor on the element of

notice. See id. The question then becomes “whether legally sufficient evidence

supports the finding here.” Id.; Ramos v. Frito-Lay, Inc., 784 S.W.2d 667, 668 (Tex.

1990).

      We need not resolve this question. As with its challenge to the sufficiency of

the evidence, Murphy’s Deli raised its challenge to the element of notice only in its

motion for new trial. Consequently, even assuming arguendo that notice is an


                                          30
essential element of Jordan’s claim that she had to prove at trial, Murphy’s Deli

would be limited to the remedy of a new trial even if the evidence is legally

insufficient to support a deemed finding. See Werner, 909 S.W.2d at 870 n.1;

Horrocks, 852 S.W.2d at 499; cf. 6 McDonald & Carlson, Tex. Civ. Prac. App. Prac.

§ 18:16 (2d ed. 2020) (concluding that “deemed findings must be supported by

evidence” and must “be attacked on the same basis as jury findings”). Because we

are already remanding for a new trial due to the legal insufficiency of the causation

evidence, we do not reach Murphy’s Deli’s second issue. TEX. R. APP. P. 47.1.

                                    Conclusion

      We reverse the judgment of the trial court and remand for a new trial.




                                              April L. Farris
                                              Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.

Justice Goodman, dissenting.




                                         31